Citation Nr: 1510159	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating in excess of 10 percent for posttramautic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  The rating decision also granted service connection for PTSD and assigned a 10 percent evaluation, effective March 21, 2011.


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset during military service or is otherwise related to such service.

2. The weight of the evidence is against a finding that the Veteran's tinnitus had its onset during military service or is otherwise related to such service.

3. The Veteran's PTSD has been manifested by symptoms to include depressed mood, anxiety, chronic sleep impairment, hypervigilance, irritability, difficulty with concentration and exaggerated startle response time.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2014).

3. The criteria for an initial rating of 30 percent disability for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The PTSD claim stems from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Regarding the service connection claims, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in March 2011 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claims of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided a VA examination in August 2011, which is adequate for the purposes of determining service-connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination is also sufficient for determining the appellant's initial increase rating claim as it described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

I. Service Connection

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider bilateral hearing loss and tinnitus as organic diseases of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, at 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background and Analysis

The Veteran asserts that his bilateral hearing loss and tinnitus are the result of noise exposure during military service.  His DD Form-214 reflects that his military occupation specialty (MOS) was a combat engineer, a position consistent with noise exposure.

In light of the above evidence, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed bilateral hearing loss and tinnitus are related to such in-service exposure.

A review of the service treatment records notes that the Veteran was treated for left ear pain in June 1968.  However there were no complaints of or treatment for bilateral hearing loss or tinnitus.  Notably, the September 1966 entrance and February 1969 separations examinations indicate normal hearing acuity.  In the February 1969 Report of Medical History noted at separation, the Veteran reported ear, nose or throat trouble, but specifically denied hearing loss.  

The appellant was afforded a VA examination in August 2011.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner determined that the appellant's hearing loss was not caused by or a result of an event in military service.  The examiner noted that the appellant was exposed to noise during military service.  He further noted that the status of the appellant's hearing was assessed when he enlisted and separated from military service.  The data displayed normal auditory function bilaterally.  The examiner determined that current audiogram is indicative of noise exposure but in this case it was related to the appellant's post military interactions with noise at work (Steel Company) with further aggravation from his recreational interests (hunting, target practice and use of power tools).

With regard to tinnitus, the appellant reported that he had experienced the condition for 10 to 15 years and that it occurred 1 to 2 times per day.  The examiner determined that it was at least as likely as not that tinnitus was associated with the Veteran's hearing loss.  He further determined that it was less likely than not that tinnitus was caused by or a result of military noise exposure.  In support if his opinion, the examiner noted that the appellant's noise induced hearing loss began after he was discharged from service.  He found that, more likely than not, the appellant's periodic tinnitus was related to his post military association with both occupational and recreational noise exposure.

In an addendum opinion dated in August 2011, the examiner determined that the appellant's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner acknowledged the Veteran's combat service; however, there is evidence that he did not suffer hearing loss during military service.  Normal hearing auditory thresholds were documented at entrance and separation.  There was no significant decrease in the thresholds beyond normal progression.  He was not treated for hearing loss during service.  Although he was treated for otitis externa during service, the examiner determined that the condition is not associated with hearing loss typically and is a temporary condition. 

With regard to tinnitus, the examiner could not be 50 percent or more certain that this resulted from military service.  To support his opinion, the examiner noted that tinnitus had its onset 10 to 15 years prior to the examination.  He noted that the tinnitus identified by the appellant is random in occurrence and short in duration, not typical of tinnitus secondary to noise exposure.  

The Board finds that the competent medical opinions weigh against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  The opinions were well reasoned and were made following a review of the record and the Veteran.  As such, they are highly probative.  Moreover, no other competent evidence of record refutes the opinions.  

As the disorders in question is a chronic disease under 38 C.F.R. § 3.309(a), service connection is possible solely on the basis of evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case neither hearing loss nor tinnitus were complained of at separation from service.  Moreover, the evidence does not indicate any complaints of the conditions until 2011, approximately 46 years after military service.  The passage of so many years between the Veteran's separation from active service and the first indication of hearing loss and tinnitus is some evidence against the Veteran's assertions that he has had hearing loss since service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board concedes that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran did not raise a claim of service connection until 2011, decades after separation.  If he had been experiencing symptoms continuously since discharge it is reasonable to expect that he would have made a claim much earlier.  Therefore, in light of the foregoing, continuity of symptomatology has not been established either by the clinical record or by the Veteran's own statements.

The Board has also considered whether service connection on a presumptive basis is warranted.  However, as noted above, the evidence does not suggest that hearing loss or tinnitus were manifested to a degree of ten percent or more within one year after discharge.  

The Board does not question the Veteran's assertion of noise exposure in service. However, the preponderance of the evidence weighs against a finding linking his current hearing loss and tinnitus to such noise exposure or demonstrating continuity of symptomatology.  While the Veteran himself has stated his bilateral hearing loss and tinnitus are related to active service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the most probative evidence shows that the bilateral hearing loss and tinnitus are not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claims.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Increased Rating

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. §§ 4.7, 4.21. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Rating Criteria

Under the General Rating Formula, a 10 percent rating are will be assigned for PTSD where there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 30 percent evaluation will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-V").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-V contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Factual Background and Analysis

VA treatment records dated from April 2011 to October 2011 demonstrate a diagnosis of PTSD.  The records note that the appellant lives with his wife of 43 years, has 2 children and 5 grandchildren.  He is a retired steel worker but currently was working for the school district.  Symptoms associated with the Veteran's PTSD included nightmares, intrusive memories, flashbacks, intense psychological distress at exposure cues, physiological reactivity on exposure cues, avoidance of places and activities talking about war, inability to recall or amnesia for certain aspects of trauma, irritability or outburst of anger, difficulty concentrating and paying attention, hypervigilance and exaggerated startle response.  The records note that the appellant's mood was alert, he was oriented and his judgment, insight and his recent and remote memory were good.  The records demonstrate GAF scores of 55, 60 and 65.

The Veteran was afforded a VA examination in August 2011.  It was noted that he had been married for 44 years and had two daughters with whom he shared close relationships.  He also reported that he had friends with whom he maintains regular contact.  His recreational activities included fishing, hunting, bowling, landscaping and playing softball and cards.  He denied any history of criminal arrest or convictions.  He also denied a history of alcohol consumption or illicit drug use.  

The examiner determined that the appellant had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform.  The Veteran reported that he worked for 32 years at steel company.  At the time of examination, he worked as a custodian for a high school.  Additionally, the Veteran denied any history of occupational impairment related to mental health problems.  

Symptoms associated with the Veteran's PTSD included depressed mood, anxiety, chronic sleep impairment, mild memory loss, being easily distracted, hypervigliance, exaggerated startle response and irritability or outbursts of anger.  His subject memory complaints included difficulty remembering names and his subjective concentration complaints included being easily distracted and failing to finish tasks.  The examiner noted that the appellant's PTSD symptoms cause clinically significant distress or impairment in social, occupational or other important area of function.

After a review of the evidence, the Board finds the Veteran's PTSD most nearly approximates the criteria for a 30 percent evaluation throughout the entire appeals period.  

The Board acknowledges that the examiner determined that the appellant had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational attacks only during periods of significant stress.  However, she also found that appellant's PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important area of function.  Moreover, there is evidence that the Veteran suffers from depressed mood, anxiety, difficulty sleeping, and mild memory loss with GAF scores indicative of mild to moderate symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such circumstances, resolving all doubt in favor of the Veteran, the Board concludes that an initial evaluation of 30 percent is warranted for PTSD throughout the appeal period.

Consideration has been given to assigning a higher disability rating.  However, the evidence throughout the entire appeal period does not demonstrate occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating.  In this regard, he has maintained full-time employment and had good relationships with his family members and friends.  In sum, his PTSD is at worst manifested by occupational and social impairment with occasional decrease in work efficiency.  Thus, at this time, the disability picture does not more closely approximate the next-higher 50 percent evaluation, as explained above.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms include irritability, anxiety and depression.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Individual Unemployability due to Service-connected Disabilities (TDIU)

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his PTSD has rendered him unemployable.  Indeed, the record indicates that the Veteran continues to be employed full-time.  As such, Rice is inapplicable to this case.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

An initial disability evaluation of 30 percent for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


